Citation Nr: 1748832	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-11 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for gout of the right hand, initially rated as 20 percent disabling .

2.  Whether the severance of service connection for gout of the right hand was proper.

3.  Entitlement to service connection for gout of the multiple joints, to include wrists, knees, hips, ankles, and feet.

4.  Entitlement to service connection for a skin disorder manifested by fungus of the left hand and fingernails.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from September 1977 to January 1978, May 2002 to August 2004, and September 2004 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008, April 2012, and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, a Travel Board hearing was held before a Veterans Law Judge.  A transcript of the hearing is included in the claims file.  The Veterans Law Judge who conducted the hearing retired, and the Veteran declined the opportunity to testify at another hearing.  

In July 2016, the Board granted service connection for obstructive sleep apnea.  This decision was effectuated in an August 2016 rating decision; a 50 percent disability rating was assigned effective December 14, 2010.  However, there is no indication in the record that the Veteran has received notice of this rating decision or payment for his now service-connected obstructive sleep apnea; the record does not reflect a letter providing notice thereof.  To the contrary, the Veteran alleges, in a May 2017 statement, that he has received neither notification nor payment for his service-connected obstructive sleep apnea.  While the Board does not have jurisdiction over this issue, the RO is directed to ensure that the Veteran is made aware of the effectuation of the grant of service connection for obstructive sleep apnea.  A copy of the August 2016 rating decision and notice thereof should be associated with the Veteran's claims file.  

The issues of entitlement to an increased disability rating for gout of the right hand, entitlement to service connection for obstructive sleep apnea, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2014 rating decision severed service connection for gout of the right hand, effective April 1, 2014.

2. A clear and unmistakable error was not committed in the November 2010 grant of service connection for gout of the right hand; the facts upon which the award of service connection was made were not clearly and unmistakably erroneous, and a review of the entire evidentiary record further supports a determination that service connection for gout of the right hand was warranted.

3.  The January 2014 rating decision did not constitute a reasonable exercise of rating judgment; the rating action was clearly and unmistakably erroneous in severing service connection for gout of the right hand.  

4.  The Veteran has gout of multiple joints, including wrists, knees, hips, ankles, and feet; an incurrent cause for gout has not been identified.

5.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.

6.  An acquired psychiatric disorder was not manifest in service and is not attributable to service.

7.  A skin disorder manifested by fungus of the left hand and fingernails is not attributable to service.


CONCLUSIONS OF LAW

1.  Severance of service connection for gout of the right hand was not proper, and restoration of service connection for that disability is warranted.  38 U.S.C.A. §§ 1110, 5112(b)(6) (West 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2016).

2.  Gout of the wrists, hips, knees, ankles, and feet was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4  An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

5.  A skin disorder manifested by fungus of the left hand and fingernails was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the VLJ, who conducted the Veteran's April 2016 hearing, explained the concepts of a claim for restoration and a claim for service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Severance of Service Connection

In November 2010, the RO granted service connection for gout of the right hand. 

In December 2010, the Veteran indicated that he disagreed with the disability rating assigned for his service-connected gout of the right hand.  

During the course of the Veteran's appeal of the claim for an increased initial disability rating for gout of the right hand, the RO proposed severance of service connection for gout of the right hand in October 2013.  

In January 2014, the RO severed service connection for gout of the right hand on the stated basis that the Veteran had gout prior to his entrance into service in 2002, and that there was no evidence that the Veteran's gout permanently worsened during his May 2002 to August 2004 or September 2004 to March 2005 periods of active duty service, or was otherwise  related to his active duty service.

Under the provisions of 38 C.F.R. § 3.105(d), service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous; the burden of proof is upon the Government.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

The Court has propounded a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Court has further stated that CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has held that the same CUE standard which applies to a Veteran's CUE challenge to a prior adverse determination under section 3.105(a) is also applicable in the Government's severance determination under section 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."); Graves v. Brown, 6 Vet. App. 166, 170   (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d)  as it is under § 3.105(a)).

However, the evidence that may be considered under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award. Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  Thus, "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record." Venturella, at 342-43.

In the present case, the procedural steps followed by the RO in proposing and implementing the severance of service connection for gout of the right hand satisfied the requirements of 38 C.F.R. §§ 3.105(d), (i).  The Veteran does not contend otherwise.

As noted, the RO's severance of service connection for gout of the right hand, was based upon a finding that the Veteran's gout of the right hand preexisted his second and third periods of active duty and did not worsen during either period of active duty.   In January 2014, the Veteran filed a notice of disagreement, asserting that the RO's January 2014 rating decision severing service connection for gout of the right hand was improper because of clear and unmistakable error.  

Based upon the opinions rendered in June 2009, June 2010, March 2011, September 2011, and October 2013, the RO continued to find that severance of service connection for the Veteran's gout of the right hand, was warranted.  See January 2014 rating decision.

After reviewing the foregoing evidence, however, the Board finds that it has not been established by clear and unmistakable evidence that the Veteran's grant of service connection for gout of the right hand was awarded in error.  Specifically, the etiology opinion in the June 2010 VA examination report was premised on the basis that the Veteran's gout was first shown in service in 2004.  Likewise, the subsequent VA opinions, including the August 2016 VA examination ignores the fact that the Veteran did not require treatment for his gout until his third period of service, and that he made no related complaints during his 2002 to 2004 period of active duty.  

Furthermore, none of the VA examiners provided an explanation for their opinion that the Veteran's gout of the right hand did not permanently worsen during his September 2004 to March 2005 period of service.  To the extent that the April 2017 VA examiner opined that the Veteran's gout of the right hand did not permanently worsen because gout is a chronic condition that can permanently worsen regardless of circumstance is insufficient to eliminate the Veteran's period of active duty as a causal factor in the permanent worsening of his gout of the right hand.  The Board notes that the Veteran was found to be non-deployable and recommended for separation from service due to his gout in August 2004, but had no related complaints upon entrance to active duty in May 2002.  

Under these circumstances, the Board finds that the high burden of proof required for severance of service connection under 38 C.F.R. § 3.105(d)  is not met; that severance of service connection for gout of the right hand, was improper; and that restoration of service connection for such disability is warranted.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Gout is a chronic disease for VA compensation purposes.

Gout of Multiple Joints

Here, the Veteran has a reported history of gout of the wrists, knees, ankles, hips, and feet since his military service, and there is no history of an intercurrent disease or injury.  According to the Veteran's service treatment records, he was treated for his ankles in service.  According to the April 2017 medical opinion, gout is a systemic process, potentially involving multiple joints.   As previously discussed, the Veteran is service-connected for gout of the right hand, and the August 2016 VA examiner confirmed that the Veteran has gout of the multiple joints; there is no evidence clearly establishing an intercurrent cause. As such, the evidence suggests that the Veteran's gout of the wrists, hips, knees, ankles, and feet is causally related to his service. 

In resolving all reasonable doubt in the Veteran's favor, service connection for gout of the wrists, hips, knees, ankles, and feet is warranted.  38 U.S.C.A. §  5107;  38 C.F.R. § 3.102.

Acquired Psychiatric Disorder, to include PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2016) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  

The Board finds that, in this Veteran's case, the claimed in-service events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  The Board acknowledges that no search of specific unit records was undertaken, but points out that the Veteran did not assert a specific event for which such a search could be undertaken.  To this point, the Board notes that, despite the Veteran's assertions that he served in Iraq, service personnel records and service treatment records indicate that the Veteran did not have combat exposure; he was found to "undeployable" and his DD Form 214s show that the Veteran has no history of foreign service.  As such, the Veteran's report that he feared for his life (see August 2016 VA examination report) is not credible.  Regarding the recent amendment codified at 38 C.F.R. § 3.304(f)(3), none of the Veteran's personnel records show that he was exposed to any hostile military or terrorist activity.  

Although there is reported to be a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  The Board notes that none of the diagnoses of PTSD of record reflect a confirmed stressor or other discussion of a documented in-service traumatic event; none of the diagnoses reflect information related to a traumatic stressor, and none of the diagnoses of record include a rationale for the diagnosis of PTSD,

Moreover, the August 2016 VA examiner indicated that, even if a stressor was confirmed, the Veteran did not meet the criteria for a diagnosis of PTSD.  According to the August 2016 VA examiner, the Veteran did not meet the criteria for a diagnosis of PTSD the Veteran's self-reported symptoms, psychological evaluation, and treatment records did not reflect symptoms and manifestations consistent with a diagnosis of PTSD.   In short, the Veteran does not meet the criteria for a diagnosis of PTSD.  The Board notes that the opinions of the VA examiner is consistent with the evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Further, VA treatment records reflecting a diagnosis of PTSD lack sufficient detail, including information related to the traumatic event and/or the symptoms to support a diagnosis.  Similarly, the August 2016 VA examiner indicated that the Veteran's test results were consistent with personality difficulties and interpersonal stressors, not PTSD.  To the extent that there are diagnoses of PTSD of record, these diagnoses appear to be based on the diagnosis of PTSD reported by the Veteran, and not DSM-IV/V criteria.  In this regard, the Board finds that these diagnoses were solely based on the Veteran's report of symptoms and a reported history of PTSD, and these diagnoses are not based upon a confirmed in-service stressor.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no confirmed stressor event in service.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD related to service.  In regard to the change to 38 C.F.R. § 3.304, even assuming that the Veteran lost friends who served in Iraq, the fact remains that the Veteran was not deployed, to Iraq or anywhere else, and was not exposed to any hostile military or terrorist activity.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Significantly, as pointed out by the VA examiners, regardless of any exposure to a 

To the extent that the Veteran was diagnosed with depressive disorder, there is no evidence of psychiatric disability in service or for many years thereafter.  Moreover, the August 2016 VA examiner attributed his depressive disorder to interpersonal stressors, including the adjustments and grief of losing members of his family, as well as the Veteran 's declining health.

The Board reiterates that there is simply no indication of any related problems during service or for many years thereafter.  Rather, the separation examination was normal and he did not report any pertinent symptomatology for many years after service.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record.   

In this case, the inconsistencies between the Veteran's statements made to health care providers and during the course of his claim for compensation benefits, and his service treatment records and personnel records, weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed.  The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d1274 (2010).  In sum, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, including PTSD, to service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD or an acquired psychiatric disorder other than PTSD, and the benefit-of-the-doubt doctrine is not for application.

Fungus of the Left Hand and Fingernails

The Veteran's claim of entitlement to service connection for a skin disorder manifested by fungus of the left hand and fingers must be denied.  

In this case, there is no evidence of a skin disorder manifested by fungus of the left hand and fingers during active duty.  At the July 2004 military examination, the Veteran did not report any pertinent pathology regarding his skin and physical examination of the Veteran's skin and upper extremities was normal.  Likewise, the Veteran's onychomycosis of the left hand and fingers was not diagnosed until 2014, and he first related relevant complaints and symptomatology in 2011.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

The Veteran is competent to report injuries, symptoms, and diagnoses identified by a medical professional related to his left eye; he is also competent to report when his symptoms were first identified.  However, he is not competent to diagnose a skin disorder or provide a nexus between any skin symptoms or diagnoses and his active service; doing so requires specific medical training and knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the August 2016 VA examination report, as well as the clinical evidence of record. 

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the August 2016 VA examination report and the clinical evidence of record.  The August 2016 VA skin examiner found that the Veteran's onychomycosis is not likely caused by or the result of any injury or event during service.  The VA examiner noted that there was no indication that the Veteran was treated for or diagnosed with a skin disorder in service; the first indication of treatment for a skin disorder was in 2011.  The Board notes that the opinion of the VA examiner is also consistent with the medical evidence of record, which does not demonstrate that the Veteran's onychomycosis had onset during or was related to an illness, event, or injury during service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In short, the most probative evidence of record fails to link the Veteran's onychomycosis of the left hand to service.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for a skin disorder manifested by fungus of the left hand and fingers.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The severance of service connection for gout of the right hand was improper, and restoration of service connection is granted.

Entitlement to service connection for gout of the wrists is granted.

Entitlement to service connection for gout of the hips is granted.

Entitlement to service connection for gout of the knees is granted.

Entitlement to service connection for gout of the ankles is granted.

Entitlement to service connection for gout of the feet is granted.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for fungus of the left hand and fingernails is denied.

REMAND

The Veteran asserts that the symptoms of his service-connected gout of the right hand is more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in August 2016; however, this examination was provided for the purposes of adjudicating the propriety of severance of service connection for gout of the right hand.  As discussed earlier, service connection for gout of the right hand has been restored.  However, he has not been provided an examination which considers the severity of his gout of the right hand.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected gout of the right hand on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The TDIU claim is part and parcel of an increased rating claim being referred to the RO, and vice versa.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Given that service connection has been awarded for gout of multiple joints, and additional development is required as to the Veteran's claim for an increased disability rating for his service-connected gout of the right hand, the Board finds that a decision on the remaining issue of entitlement to TDIU must be deferred to allow the RO the opportunity to evaluate the Veterans' service-connected disorder and adjudicate the claim for an increased disability rating for gout of the right hand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   Any remaining, available VA treatment should be associated with the Veteran's claims file.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period on appeal.

2.  Schedule the Veteran for a VA non-degenerative arthritis examination to ascertain the current severity and manifestations of his service-connected gout of the right hand. The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  The VA examiner that provides the Veteran's VA examination should provide an opinion as to the Veteran's ability to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

4.  After completing all indicated development, the RO should readjudicate the claims for an increased disability rating for gout of the right hand and for TDIU in light of all the evidence of record.   If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


